02/27/2020
The settlement conference in this matter currently scheduled for Tuesday,
March 17, 2020 at 10:00 a.m. is rescheduled to Wednesday, May 6, 2020 at
10:00 a.m. in Courtroom 17-D, United States Courthouse, 500 Pearl Street,
New York, New York. Parties must attend in-person with their counsel.
Corporate parties must send the person with decision making authority to
settle the matter to the conference. The parties are instructed to complete the
Settlement Conference Summary Report and prepare pre-conference
submissions in accordance with Judge Parker’s Individual Rules of Practice.
Pre-conference submissions must be received by the Court no later than April
29, 2020 by 5:00 p.m.




                                                          02/27/2020
